In an action for absolute divorce in which, after the trial of issues of adultery, an interlocutory judgment in favor of the plaintiff husband was duly entered, an order was thereafter duly entered denying a motion of the defendant wife to have a provision made in the final judgment to be entered for payment to her of fifty dollars a week as and for alimony. Prom that order defendant appeals. Order affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.